FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 19-0798
                                                 §
 LYNDA BLISS                                     §
                                                                                 Collin County,
 v.                                              §
 BANK OF AMERICA N.A. AND                        §
                                                                                    5th District.
 SANTANDER BANK, N.A., F/K/A                     §
 SOVEREIGN BANK, N.A.                            §



                                                                               October 18, 2019

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                   (Justice Jeffrey S. Boyd not sitting)

                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, LYNDA BLISS, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 27th day of November, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk